Case 1:16-cv-01256-EGS Document 52-5 Filed 09/12/19 Page 1 of 4




                 EXHIBIT 3
           Case 1:16-cv-01256-EGS Document 52-5 Filed 09/12/19 Page 2 of 4


From:              Konkoly, Antonia (CIV)
To:                Ramya Krishnan; Jacob Karr; Alexander A Abdo
Cc:                Brett Max Kaufman; Vera Eidelman; Naomi Gilens
Subject:           RE: ACLU, et al. v. CIA, et al. & KFAI, et al. v. DOD, et al. -- introduction email
Date:              Tuesday, August 06, 2019 1:57:00 PM


Hi Ramya,

CIA confirms that it cannot provide any further information. Please let me know what briefing
schedule plaintiffs would propose, and I’ll take a look and get back to you.

Thanks,
Toni


From: Ramya Krishnan <ramya.krishnan@knightcolumbia.org>
Sent: Tuesday, August 06, 2019 12:49 PM
To: Konkoly, Antonia (CIV) <ankonkol@CIV.USDOJ.GOV>; Jacob Karr
<jacob.karr@knightcolumbia.org>; Alexander A Abdo <alex.abdo@knightcolumbia.org>
Cc: Brett Max Kaufman <bkaufman@aclu.org>; Vera Eidelman <veidelman@aclu.org>; Naomi Gilens
<ngilens@aclu.org>
Subject: Re: ACLU, et al. v. CIA, et al. & KFAI, et al. v. DOD, et al. -- introduction email

Hi Toni,

Thanks for making those inquiries. We plan to maintain our challenge to the withholding
unless the CIA is able to do one of the following: (1) represent to us that the redacted
employees are exempt from review solely for official-capacity publications, or (2) represent to
us that the redacted employees have never published anything in their personal capacities
subject to prepublication review under their real names. If the CIA refuses to do either of those
things, we plan to pursue our challenge and will propose a briefing schedule for your
consideration.

Best,
Ramya


           From: "Konkoly, Antonia (CIV)" <Antonia.Konkoly@usdoj.gov>
           Date: Monday, August 5, 2019 at 1:52 PM
           To: Jacob Karr <jacob.karr@knightcolumbia.org>, Alexander A Abdo
           <alex.abdo@knightcolumbia.org>
           Cc: Ramya Krishnan <ramya.krishnan@knightcolumbia.org>, Brett Max Kaufman
           <bkaufman@aclu.org>, Vera Eidelman <veidelman@aclu.org>, Naomi Gilens
           <ngilens@aclu.org>
           Subject: RE: ACLU, et al. v. CIA, et al. & KFAI, et al. v. DOD, et al. -- introduction
           email

           Counsel –
Case 1:16-cv-01256-EGS Document 52-5 Filed 09/12/19 Page 3 of 4


Further to our conversation on Friday, CIA confirms that none of the redacted names in the
withholding in question have been officially acknowledged by the CIA. I’ve also posed your
further questions to CIA, but the Agency cannot determine whether the PRB authorized any
publications by the persons in question (or whether any such authorizations were in the
person’s personal or official capacity) without conducting new searches and tasking other
offices.

I think we have probably reached the end of the line in terms of what we can tell you about
the redaction in question. But if you have other questions or think a further discussion could
be helpful, I’m available to chat.

Thanks,
Toni


From: Jacob Karr <jacob.karr@knightcolumbia.org>
Sent: Thursday, August 01, 2019 11:43 AM
To: Konkoly, Antonia (CIV) <ankonkol@CIV.USDOJ.GOV>; Alexander A Abdo
<alex.abdo@knightcolumbia.org>
Cc: Ramya Krishnan <ramya.krishnan@knightcolumbia.org>; Brett Max Kaufman
<bkaufman@aclu.org>; Vera Eidelman <veidelman@aclu.org>; Naomi Gilens
<ngilens@aclu.org>
Subject: Re: ACLU, et al. v. CIA, et al. & KFAI, et al. v. DOD, et al. -- introduction email

Hi Toni,

Thank you for providing the clarification below.

Plaintiffs have a follow-up question: Can you tell us whether the names redacted in the
document are of individuals whose employment with the CIA is publicly known? We seek
this information in an effort to avoid needless litigation, since Plaintiffs would likely argue
that if the individuals’ affiliations with the agency are publicly known, exemptions 3 and 6
cannot be used to withhold their names.

Regards,


Jake




From: "Konkoly, Antonia (CIV)" <Antonia.Konkoly@usdoj.gov>
Date: Thursday, August 1, 2019 at 10:55 AM
To: Jacob Karr <jacob.karr@knightcolumbia.org>, Alexander A Abdo
<alex.abdo@knightcolumbia.org>
Cc: Ramya Krishnan <ramya.krishnan@knightcolumbia.org>, Brett Max Kaufman
Case 1:16-cv-01256-EGS Document 52-5 Filed 09/12/19 Page 4 of 4


<bkaufman@aclu.org>, Vera Eidelman <veidelman@aclu.org>, Naomi Gilens
<ngilens@aclu.org>
Subject: RE: ACLU, et al. v. CIA, et al. & KFAI, et al. v. DOD, et al. -- introduction
email

Hi Jake et al –

The withholding in question is of CIA employee names only; there are no position titles
behind the redaction.

Also, CIA makes the withholding on the basis of Section 6 of the CIA Act, 50 USC 3507, as
well as exemption 6. The exemption 3 rationale is a straightforward application of 50 USC
3507, which on its plain terms permits the withholding of “the organization, functions,
names, official titles, salaries, or numbers of personnel employed by the Agency.”

I hope that answers your questions but happy to discuss further if you would like.

Thanks,
Toni


From: Jacob Karr <jacob.karr@knightcolumbia.org>
Sent: Wednesday, July 31, 2019 1:53 PM
To: Konkoly, Antonia (CIV) <ankonkol@CIV.USDOJ.GOV>; Alexander A Abdo
<alex.abdo@knightcolumbia.org>
Cc: Ramya Krishnan <ramya.krishnan@knightcolumbia.org>; Brett Max Kaufman
<bkaufman@aclu.org>; Vera Eidelman <veidelman@aclu.org>; Naomi Gilens
<ngilens@aclu.org>
Subject: Re: ACLU, et al. v. CIA, et al. & KFAI, et al. v. DOD, et al. -- introduction email

Hi Toni,

Thank you for your email. Could we speak at 2:30 p.m.? We can use the following dial-in:

Dial-in: 888-270-9936
Participant Code: 5829832

Attached is the document we would like to discuss.

Regards,


Jake
